NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CARL FOX,
Petitioner,

V.

DEPARTMENT OF DEFENSE,
Respondent.

2012-3078

Petition for review of the Merit Systems Protection
Board in case n0. CHO752110659-I-1.

ON MOTION

ORDER

Upon consideration of Carl Fox’s motion for reconsid-
eration of the court’s February 12, 2013 order dismissing
his petition for review for failure to file a brief, his brief
having now been filed,

IT ls ORDERED THAT:

FOX V. DEFENSE 2

(1) The motion is granted The mandate is recalled,
the court’s February 12, 2013 dismissal order is vacated
and the petition for review is reinstated The brief is
accepted for filing.

(2) The Department of Defense should calculate its
brief due date from the date of filing of this order.

FoR THE CoURT

 l  E@`§E /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Carl Fox
P. Davis Oliver, Esq.

l LED
PEALs son
521 u'&ncc?=.{i='f§fr§#.~_lp¢"r-nurr

MAR '! 5 2013

JAN HURBAI.Y
CLEHK